        Case 1:21-cv-00001-KPF Document 10 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN SIMONI,

                           Plaintiff,

                    -v.-                                21 Civ. 1 (KPF)

CHARLES E. SPICER, JR.,                                     ORDER
DOES 1 THROUGH 10, and
MACMILLAN PUBLISHERS INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has been informed that the parties have reached a settlement

in this matter. All deadlines and conferences are hereby adjourned.

Furthermore, the Court ORDERS that this action be conditionally discontinued

without prejudice and without costs; provided, however, that on or before April

21, 2021, the parties may submit to the Court their own Stipulation of

Settlement and Dismissal for the Court to So Order. Otherwise, within such

time Plaintiff may apply by letter for restoration of the action to the active

calendar of the Court in the event that the settlement is not consummated.

Upon such application for reinstatement, the parties shall continue to be

subject to the Court’s jurisdiction, the Court shall promptly reinstate the action

to its active docket, and the parties shall be directed to appear before the

Court, without the necessity of additional process, on a date within ten (10)

days of the application, to schedule remaining pretrial proceedings and/or

dispositive motions, as appropriate. This Order shall be deemed a final
         Case 1:21-cv-00001-KPF Document 10 Filed 03/22/21 Page 2 of 3




discontinuance of the action with prejudice in the event that Plaintiff has not

requested restoration of the case to the active calendar on or before April 21,

2021.

        The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.


        SO ORDERED.

Dated:        March 22, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
Case 1:21-cv-00001-KPF Document 10 Filed 03/22/21 Page 3 of 3
